Case 3:16-cv-01248-MMH-PDB Document 114 Filed 09/25/19 Page 1 of 2 PageID 1287



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


     UNITED STATES OF AMERICA,

                   Plaintiff,
                                                        Case No. 3:16-cv-1248-J-34PDB
     vs.

     ROBERT SCHOENFELD, a distributee of
     the Estate of Steven Schoenfeld,

                   Defendant.
                                                 /


                                               ORDER

            THIS CAUSE is before the Court on the United States’ Unopposed Motion to Lift

     Stay (Dkt. No. 113; Motion) filed on September 20, 2019. In the Motion, the United States

     requests that the Court lift the stay for the limited purpose of allowing the United States to

     file a motion for sanctions.     See generally Motion.        Counsel for the United States

     represents to the Court that counsel for Defendant does not oppose the request to lift the

     stay. See id. at 3. After due consideration, it is

            ORDERED:

            1. The United States’ Unopposed Motion to Lift Stay (Dkt. No. 113) is GRANTED

               only to the extent that Plaintiff is permitted to file its motion related to the alleged

               discovery violations, and Defendant is permitted to file a response.

            2. Otherwise, the stay remains in place.
Case 3:16-cv-01248-MMH-PDB Document 114 Filed 09/25/19 Page 2 of 2 PageID 1288



           3. Plaintiff shall have up to and including October 4, 2019, to file its motion, and

                  Defendant shall file a response no later than October 15, 2019.

           DONE AND ORDERED in Jacksonville, Florida this 24th day of September, 2019.




     ja

     Copies to:

     Counsel of Record




                                                  -2-
